EXHIBIT (10)J

 

ECOLAB

EXECUTIVE FINANCIAL COUNSELING PLAN

(Effective January 1, 2005)

 

ARTICLE I — Name and Purpose

 

1.1

 

Plan Name

 

The name of the Plan is “Ecolab Executive Financial Counseling Plan.”

 

 

 

 

 

1.2

 

Purpose

 

The purpose of the Plan is to reimburse Executive Employees of the Company for
certain expenses incurred by such Executives for financial counseling.

 

 

 

 

 

ARTICLE II — Definitions

 

 

 

 

 

For purposes of this Plan, each of the terms set forth in this article shall,
unless the context otherwise requires, have the meaning prescribed in this
article.

 

 

 

 

 

2.1

 

Plan

 

The “Plan” is the Ecolab Executive Financial Counseling Plan set forth in this
instrument as it may be amended from time-to-time.

 

 

 

 

 

2.2

 

Company

 

The “Company” is Ecolab Inc., a Delaware corporation, or its successor.

 

 

 

 

 

2.3

 

Executive

 

An “Executive” is an Employee who has been selected by the Chief Executive
Officer of the Company to participate in the Plan. In the event coverage under
the Plan continues for a period following the Executive’s death, the term
“Executive” shall refer to the executor or other personal representative of the
deceased Executive’s estate.

 

 

 

 

 

2.4

 

Annual Compensation

 

Effective as of January 1, 2008, an Executive’s “Annual Compensation” for a Plan
Year is the rate of the Executive’s annual base compensation as of January 1 of
the Plan Year, or, in the case of an Executive who was not an Employee on such
January 1, the date he or she became an Employee.

 

 

 

 

 

2.5

 

Employee

 

“Employee” is a common-law employee of the Company or of any other corporation
at least fifty percent of the outstanding stock of which is owned, directly or
indirectly, by the Company.

 

 

 

 

 

2.6

 

Financial Counseling

 

Financial Counseling shall refer to services rendered for an Executive (or his
or her estate) for financial/investment planning, estate planning, tax planning,
tax return preparation and tax audit assistance by an Authorized Vendor.

 

 

 

 

 

2.7

 

Authorized Vendor

 

Any accounting/tax, investment and legal vendor(s), selected at the discretion
of the Executive to perform Financial Counseling, with respect to whom the
Executive has provided written notice to the Administrator; provided, however,
that any vendor who is not licensed in the area of expertise in which he or she
practices or who is a relative of the Executive shall not be an Authorized
Vendor unless the Company authorizes the use of such vendor in writing.

 

 

 

 

 

2.8

 

Annual Percentage

 

The “Annual Percentage” with respect to an Executive for any Plan Year beginning
on or after January 1, 2008, shall be an amount equal to five percent (5%) of
the Chief Executive Officer’s and three percent (3%) of each other Executive’s
applicable Annual Compensation for that Plan Year.

 

1

--------------------------------------------------------------------------------


 

2.9

 

Annual Reimbursement Limit

 

The “Annual Reimbursement Limit” with respect to an Executive for any Plan Year
beginning on or after January 1, 2008, shall be his or her Annual Percentage for
such Plan Year.

 

 

 

 

 

2.10

 

Permanent and Total Disability

 

For purposes of this Plan, an Executive shall be considered to be “Permanently
and Totally Disabled” only if, by reason of bodily injury or disease, he or she
is entitled to receive long-term disability benefits under the Company’s
long-term disability plan.

 

 

 

 

 

2.11

 

Plan Year

 

The “Plan Year” is the calendar year.

 

 

 

 

 

ARTICLE III — Administration

 

 

 

 

 

3.1

 

Administrator

 

The Company shall be the Administrator of the Plan. The Vice President —
Corporate Human Resources of the Company (or the functional equivalent of such
officer in the event the title or responsibility of that office change) shall
perform the duties of the Administrator on behalf of the Company. Such Vice
President may, by written instrument, delegate any or all of the duties of the
Administrator to any person who shall serve at the pleasure of such Vice
President.

 

 

 

 

 

3.2

 

Duties

 

The Administrator shall take such actions and adopt such rules and procedures as
shall be necessary or advisable to carry out the provisions of the Plan.

 

 

 

 

 

3.3

 

Indemnification

 

The Company shall indemnify the Vice President — Corporate Human Resources and
each person performing duties as Administrator against all liabilities such
person may incur in the administration of the plan. The Administrator shall be
entitled to reimbursement from the Company for expenses incurred in the
performance of the duties of Administrator.

 

 

 

 

 

3.4

 

Claims

 

The Administrator shall give each Executive, within a reasonable time following
the Executive’s submission of a request for payment of benefits, written notice
of the amount of such benefits to which the Executive is entitled. The Executive
may, within thirty days after receiving such notice, file with the Administrator
a written objection to the Administrator’s determination of such amount. The
Administrator shall review the claim and shall respond in writing to the
Executive within sixty days after receiving the objection. If the Administrator,
upon review denies any part or all of the benefits claims by the Executive, the
Executive may, within sixty days of receiving the Administrator’s response,
appeal the Administrator’s decision by written notice to the Chief Executive
Officer of the Company. Within ninety days after receiving the Executive’s
notice of appeal, the Chief Executive Officer shall render a decision with
respect to the claim, which decision shall be final and binding upon the company
and the Executive.

 

2

--------------------------------------------------------------------------------


 

ARTICLE IV — Benefits

 

 

 

 

 

4.1

 

Coverage

 

 

 

 

 

 

 

 

 

 

 

 

 

(A)

Each Executive shall be covered under the Plan as of the first date on or after
the Effective Date on which he or she is an Executive.

 

 

 

 

 

 

 

 

 

 

(B)

An Executive shall cease to be covered under the Plan as of the earliest of:

 

 

 

 

 

 

 

 

 

 

 

(1)

The date his or her employment as an Executive ceases for any reason other than
death or Permanent and Total Disability;

 

 

 

 

 

 

 

 

 

 

 

 

(2)

If the coverage under the Plan continued during a period of the Executive’s
Permanent and Total Disability, the end of the calendar year following the year
in which the Permanent and Total Disability occurred or such earlier date as the
Permanent and Total Disability ceases; and

 

 

 

 

 

 

 

 

 

 

 

 

(3)

If coverage under the Plan continued as a result of the Executive’s death, the
end of the calendar year following the year in which the death occurred.

 

 

 

 

 

 

 

4.2

 

Benefits

 

(A)

Subject to subparagraph (B), an Executive shall be entitled to reimbursement of
expenses incurred for Financial Counseling by an Authorized Vendor during the
Plan Year (but prior to the claims submission date of December 15 of such Plan
Year) while the Coverage under the Plan was in effect Such reimbursement shall
not exceed the Annual Reimbursement Limit in any Plan Year beginning on or after
January 1, 2008. For any Plan Year beginning before January 1, 2008, the amount
of reimbursement shall be approved by the Administrator.

 

 

 

 

 

 

 

 

 

 

 

(B)

Notwithstanding anything to the contrary in subparagraph (A), the reimbursement
amount with respect to eligible expenses incurred during the calendar year
following the year in which the death or Permanent and Total Disability of the
Executive occurred will be equal to, but shall not exceed, the Executive’s
Annual Percentage for the Plan Year in which such death or Permanent and Total
Disability occurred.

 

 

 

 

 

4.3

 

Request for Reimbursement

 

Within a reasonable time following the occurrence of expenses eligible for
reimbursement under this Plan, the Executive shall file with the Administrator a
request for reimbursement which includes the itemized statement from the
Authorized Vendor to the Executive and the Executive’s written confirmation of
the accuracy of the statement, and such other information as the Administrator
shall from time to time deem necessary or desirable in administering the Plan.
Executive’s request for expenses incurred during a Plan Year shall be made not
later than December 15 of such Plan Year to permit timely processing prior to
the end of such Plan Year.

 

3

--------------------------------------------------------------------------------


 

4.4

 

Payment of Benefit

 

Benefit payments with respect to eligible expenses shall be made, at the
discretion of the Administrator, directly to the Authorized Vendor or to the
Executive (or the Executive’s estate in the event of his or her death) within a
reasonable time following submission of a properly filed request for
reimbursement. Payment or reimbursement shall in all cases be made by the last
of the of Plan Year in which such eligible expenses were incurred.
Notwithstanding any provision of the Plan to the contrary, the amount of
expenses eligible for reimbursement with respect to any Executive during any
Plan Year may not affect the expenses eligible for reimbursement in any other
Plan Year, and in no event may all amounts of expenses incurred in any Plan Year
to be reimbursed later than the last day of the immediately following Plan Year.

 

 

 

 

 

4.5

 

Facility of Payment

 

If the Administrator determines that a person entitled to benefits under the
Plan is under legal disability or is otherwise unable to receipt for any benefit
payment, the Administrator may, in his sole discretion, pay such benefit to a
spouse, parent or adult child of such person, or to any individual whom the
administrator determines to have assumed responsibility for such person’s
financial affairs. The receipt of the distributee selected by the Administrator
shall be a complete release of all claims of the person on whose behalf such
payment is made and the payment to such distributee shall fully discharge the
Company’s obligation under the plan to the extent of such payment.

 

 

 

 

 

4.6

 

Non-alienation

 

No Executive may in any way pledge, assign, encumber or otherwise alienate his
interest in any benefit payable under the Plan. The Company shall give no effect
to any instrument purporting to alienate any person’s interest in Plan benefits.

 

 

 

 

 

4.7

 

Compliance with Section 409A

 

It is intended that the Plan (including all Amendments thereto) comply with the
provisions of Section 409A of the Code, the final regulations and any other
guidance issued by the IRS or the Treasury thereunder (the “409A Guidance) to
prevent the inclusion in gross income of any amount available to an Executive
hereunder in a taxable year that is prior to the taxable year or years in which
such amounts would otherwise be actually distributed or made available to the
Executive. All Plan provisions shall be interpreted in a manner consistent with
the 409A Guidance. Any Plan provisions that would cause the Plan to fail to
satisfy the 409A Guidance shall have no force and effect until amended to comply
with the 409A Guidance (which amendment may be retroactive to the extent
permitted by the 409A Guidance). Notwithstanding the foregoing, neither the
Company nor the Administrator guarantee any tax consequences of any Executive’s
participation in, or payments from, the Plan, and each Executive shall be solely
responsible for payment of any tax obligations of such Executive incurred in
connection with participation in the Plan.

 

 

 

 

 

ARTICLE V — Funding

 

 

 

 

 

5.1

 

Company Obligations

 

Benefits under the Plan shall be paid directly by the Company from its general
assets. No specific property of the Company shall in any manner be dedicated to
or segregated for payment of such benefits.

 

4

--------------------------------------------------------------------------------


 

5.2

 

Executive Rights

 

No Executive shall have any right to any specific assets of the Company under
the Plan, but shall, to the extent the Company does not pay benefits when they
are due, be a general creditor of the Company.

 

 

 

 

 

ARTICLE VI — Amendment and Termination

 

 

 

 

 

6.1

 

Amendment

 

The Plan may be amended from time-to-time by instrument signed by either the
General or the Vice President — Corporate Human Resources of the Company (or the
functional equivalent of such offices in the event the title or responsibilities
of the office change).

 

 

 

 

 

6.2

 

Termination

 

The Plan may be terminated at any time by an instrument signed by either the
General Counsel of the Vice President — Corporate Human Resources of the Company
(of the functional equivalent of such offices in the event the title or
responsibilities of the office change).

 

 

 

 

 

6.3

 

Restriction

 

No amendment or termination shall operate to deprive any Executive of any
benefit otherwise payable during the Plan Year in which the amendment or
termination occurs with respect to expenses incurred by the Executive prior to
the date on which the resolution amending or terminating the Plan is adopted.

 

 

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and its corporate seal to be affixed this 19 day of
December, 2008.

 

 

 

ECOLAB INC.

 

 

(Corporate Seal)

 

 

 

Attest:

/s/ Michael L. Meyer

 

By:  Michael L. Meyer

 

 

        Senior Vice President — Human Resources

/s/ Lawrence T. Bell

 

 

By:  Lawrence T. Bell

       General Counsel and Secretary

 

5

--------------------------------------------------------------------------------